 MIE 1A                               Order of the Court to Continue Supervision
 Revised 08\18
                                      UNITED STATES DISTRICT COURT
                                                    for the
                                          Eastern District of Michigan


 UNITED STATES OF AMERICA

                  v.

 MCLEAN, Antonio Dazell-Kenlee                                        Crim. No.: 17CR20019-02


On 06/30/2021 the Court authorized the issuance of a supervised release warrant based upon a violation petition
citing violation(s) of supervision. The issues of the violations were heard in Court on 07/12/2021, and the Court
made the following findings:
  X    Guilty of violating conditions of supervision. The following special condition of supervision is/are added.

       “You must reside in a Residential Reentry Center (RRC) for 90 days. You must follow the rules and
       regulations of the center. Subsistence is waived. While at the RRC, you shall be allowed to earn social
       time, if you are in compliance with all facility criteria and probationary standards.”


                                                                 Respectfully submitted,


                                                                 s/ Marquez F. Harris
                                                                 Marquez F. Harris
                                                                 United States Probation Officer


                                            ORDER OF THE COURT

                 Pursuant to the above, it is ordered that the pending violation matter be resolved and
                 supervision in this case be continued. All conditions imposed at the time of
                 sentencing, along with any subsequent modifications to those conditions, remain in
                 effect.

                       Dated this 12th Day of July, 2021.



                                                                 s/Matthew F. Leitman
                                                                 Honorable Matthew F. Leitman
                                                                 United States District Judge
